     Case 3:20-cv-00561-BEN-BGS Document 14 Filed 07/08/20 PageID.45 Page 1 of 1



 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
 6                         SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   SCOTT SCHUTZA,                                      Case No.: 3:20-cv-00561-BEN-BGS
 9                                      Plaintiff,
                                                         ORDER GRANTING SECOND
10   v.                                                  JOINT MOTION TO EXTEND TIME
                                                         TO RESPOND TO INITIAL
11   CARLTON HILLS PLAZA
                                                         COMPLAINT
     INVESTORS, LLC, a California Limited
12
     Liability Campany; KALASHO, INC., a
                                                         [Doc. No. 11]
13   California Corporation; and DOES 1-10,
14                                  Defendants.
15
           The Court has considered Plaintiff Scott Schutza (“Plaintiff”) and Defendant
16
17   Carlton Hills Plaza Investors, LLC’s (“Defendant”) second joint motion to extend time to

18   respond to the initial Complaint. For good cause shown, the Motion is GRANTED. The

19   Defendant shall have until July 15, 2020, to file its Answer or otherwise respond to the
     Complaint. No further continuances will be granted without just cause.
20
21         IT IS SO ORDERED.

22   Dated: July 8, 2020                             ___________________________
                                                     HON. ROGER T. BENITEZ
23                                                   United States District Judge
24
25
26
27
28

                                                     1
                                                                             3:20-cv-00561-BEN-BGS
